DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischerkeller et al (US 6,155,302).

1, Fischerkeller et al discloses a fuel connector adapted to flow fuel, the fuel connector comprising: a male component (10) including a plurality of barbs (14) each projecting radially outward, spaced axially from one-another and being circumferentially continuous; and a female component (20) including a plurality of reinforcement rings (26), each one of the plurality of reinforcement rings being in a predefined axial relationship with a respective one of the plurality of barbs when connected.

As to claim 2, Fischerkeller et al discloses the fuel connector set forth in claim 1, wherein each one of the plurality of reinforcement rings is axially located behind a respective one of the plurality of barbs and with respect to an insertion direction of the male component.  Refer to Fig. 3.

As to claim 3, Fischerkeller et al discloses the fuel connector set forth in claim 1, wherein adjacent barbs of the plurality of barbs are axially spaced by a first distance, adjacent reinforcement rings of the plurality of reinforcement rings are axially spaced by a second distance, and the first distance is equal to the second distance.  Refer to Fig. 3.

As to claim 4, Fischerkeller et al discloses the fuel connector set forth in claim 1, wherein each ring of the plurality of rings project radially outward.  Refer to Fig. 1.
5, Fischerkeller et al discloses the fuel connector set forth in claim 4, wherein the male component is a unitary, single, and homogenous piece made of plastic (col. 2, ll. 5-6).

As to claim 6, Fischerkeller et al discloses the fuel connector set forth in claim 5, wherein the female component is a unitary, single, and homogenous piece made of plastic (col. 2, ll. 23-24).

As to claim 8, Fischerkeller et al discloses the fuel connector set forth in claim 4, wherein the plurality of barbs form a fir tree.  Refer to Fig. 1.

As to claim 9, Fischerkeller et al discloses the fuel connector set forth in claim 4, wherein the male component includes a tubular portion having an inner surface defining a channel for the flow of fuel and an opposite outer surface, and the plurality of barbs project radially outward from the outer surface.  Refer to Fig. 1.

As to claim 10, Fischerkeller et al discloses the fuel connector set forth in claim 9, wherein the female component includes a tubular segment having an inner face defining a cavity for receipt of the male component, and an opposite outer face, and the plurality of rings project radially outward from the outer face.  Refer to Fig. 1.
11, Fischerkeller et al discloses the fuel connector set forth in claim 1, wherein the female component includes a tubular segment having an inner face defining a cavity for receipt of the male component, an opposite outer face, wherein the plurality of rings are embedded in the tubular segment radially between the inner and outer faces.  Refer to Figs. 1 and 3.

As to claim 12, Fischerkeller et al discloses a fuel connector adapted to flow fuel, the fuel connector comprising: a male component (20) including a tubular portion defining a channel for the flow of fuel along a centerline (Fig. 1), and a circumferentially continuous barb (14) projecting radially outward from the tubular portion; and a female component (20) including a tubular segment defining a cavity extending along the centerline and adapted to receive the male component (Fig. 1), and a reinforcement ring (26) being circumferentially continuous and projecting radially outward from the tubular segment, the reinforcement ring being a unitary part of the tubular segment and axially located behind the barb with respect to an insertion direction of the male component and when the fuel connector is coupled (Fig. 3).

As to claim 13, Fischerkeller et al discloses the fuel connector set forth in claim 12, wherein the male and female components are made of injection molded plastic (col. 2, ll. 5-6 and 23-24).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischerkeller et al in view of Beyer et al (US 2002/0053567).
As to claim 7, Fischerkeller et al discloses the fuel connector set forth in claim 4, except that at least one of the male and female components are made of acetal conductive copolymer.
However, Beyer et al teaches a fuel pipe coupling member (40) is made of acetal conductive copolymer which is effective fuel resistant polymer (see paragraph [0020]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fischerkeller et al to make at least one of the male and female components of acetal .

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 2004/0195830) in view of Fischerkeller et al.
Gilmour teaches a fuel system and fuel pressure regulator system including a fuel pump, fuel filter and fuel fittings comprising male and female connectors, the male connectors (25) including barbed fittings for connecting with a female connectors (10).  Refer particularly to Figs. 9 and 10 and paragraph [0024].
Gilmour fails to teach the claimed manner by which the connectors are joined to one another.
However, Fischerkeller et al does teach connectors in a fuel system that are joined to one another as claimed in claims 14-19.  Fischerkeller et al’s fuel connector joining system comprises: a first fuel connector including male and female components, the male component (10) including a tubular portion defining a channel for the flow of fuel along a centerline and a circumferentially continuous barb projecting radially outward from the tubular portion, and the female component (20) including a tubular segment defining a cavity extending along the centerline and adapted to receive the male component and a reinforcement ring (26) being circumferentially continuous and projecting radially outward from the tubular segment, the reinforcement ring being a unitary part of the tubular segment and axially located behind the barb with respect to an insertion direction of the male component and when the first fuel connector is coupled (Fig. 3); wherein the other of the male and female components is an integral and unitary part of the fitting; wherein the circumferentially continuous barb is 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gilmour’s male and female connectors to be joined by a clamping system including a retaining clamp and reinforcement rings, as taught by Fischerkeller et al, in order to more reliably secure the male and female connectors.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyajima et al (US 2006/0138770), Adams (US 4,826,477), Mitsui et al (US 6,308,992) and Fogarty (US 4,537,183) disclose barbed fittings received within hoses or pipe structures having reinforcing means.
Souvatzidis et al (US 2003/0146619) discloses multi-hose barbed connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679